UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Definitive Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: oPreliminary Information Statement oConfidential, for use of the Commission only (as permitted by Rule 14c-5(d)(21)) oDefinitive Information Statement IMPRIMIS PHARMACEUTICALS, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing is calculated and state how it was determined.): Proposed maximum aggregate value of transaction: Total Fee Paid: oFee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Dated Filed: IMPRIMIS PHARMACEUTICALS, INC. 437 S. Hwy 101, Suite 209 Solana Beach, CA 92075 NOTICE OF STOCKHOLDER ACTION BY WRITTEN CONSENT May 11, 2012 To Our Stockholders: The purpose of this letter is to inform you that stockholders of Imprimis Pharmaceuticals, Inc., a Delaware corporation (hereinafter referred to as the “Company”, “we”, “us” or “our”), holding voting rights equivalent to 53% of the outstanding shares of our common stock on an as-converted basis and 100% of the outstanding shares of our Series A Preferred Stock, executed written consents in lieu of a special meeting approving the following item: Authorizing the Board, at their discretion, to effect a Reverse Split of the Company’s common stock at an exchange ratio of (i) one-for-three, (ii)one-for-four, (iii) one-for-five, or (iv) one-for-six (the “Reverse Split”), with our Board of Directors retaining the discretion of whether to implement the Reverse Split and which exchange ratio to implement. Our Board of Directors approved the proposed Reverse Split on April 25, 2012, but our Board has not yet determined whether to implement it or which exchange ratio to implement. The accompanying Information Statement, which describes the above corporate action in more detail, is being furnished to our stockholders for informational purposes only, pursuant to Section14(c)of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rulesand regulations prescribed thereunder.Under the Delaware General Corporation Law and our Amended and Restated Certificate of Incorporation and Bylaws, stockholder action may be taken by written consent without a meeting of stockholders.The above-described action by our Board of Directors and the written consent of our stockholders is sufficient under the Delaware General Corporation Law, our Amended and Restated Certificate of Incorporation and our Bylaws to approve the corporate action described above. Accordingly, this corporate action will not be submitted to the other stockholders of the Company for a vote.Pursuant to Rule14c-2 under the Exchange Act, the corporate action will not be implemented until at least twenty (20) calendar days after the mailing of this Information Statement to our stockholders. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY.THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDERS MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN. This letter is the notice required by Section 228(e) of the Delaware General Corporation Law.We will first mail this Information Statement to stockholders on or about May 11, 2012. May 11, 2012
